Exhibit 10.33

DESCRIPTION OF COMPENSATION OF DIRECTORS

First Data Corporation (the “Company”) directors do not receive
compensation. However, all of the directors of the Company are also directors of
the Company’s parent company, First Data Holdings Inc. (“Holdings”). Except with
respect to the Chairperson, the Governance, Compensation and Nominations
Committee (the “Committee”) of the Board of Directors of Holdings has approved
compensation for each non-employee directors of Holdings of $40,000 per year
payable in semi-annual installments. Such directors may make an election to
defer compensation earned in each calendar year under the First Data Holdings
Inc. 2008 Non-Employee Director Deferred Compensation Plan. All amounts deferred
will accrue earnings based on the performance of Holdings common stock and be
paid to the director upon termination of the director’s service, subject to
acceleration of the payout under certain circumstances. With respect to the
Chairperson of the Board of Directors of Holdings, the Committee has approved
compensation beginning in 2011 of $800,000 per year payable in monthly
installments and an annual bonus as determined at the discretion of the
Committee. For 2011, the target annual bonus for the Chairperson is $800,000.
Effective January 1, 2011, Mr. Joe W. Forehand, the Company’s current
Chairperson, is not eligible to make additional deferrals into the 2008
Non-Employee Director Deferred Compensation Plan.